Citation Nr: 0948842	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  06-08 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas



THE ISSUES

1.  Entitlement to service connection for a blood vessel and 
circulatory disorder of the lower extremities, to include as 
secondary to service-connected arthritic changes and 
residuals of right ankle fracture with arthralgia.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder, to 
include as secondary to blood vessel and circulatory disorder 
of the lower extremities.

3.  Entitlement to a temporary total evaluation due to 
hospitalization for coronary artery disease.



REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to March 
1979.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from June 2005 and March 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Little Rock, Arkansas, which denied the 
benefits sought on appeal.  The Veteran appealed those 
decisions to BVA, and the case was referred to the Board for 
appellate review.  The Board remanded the case for further 
development in December 2007.  That development was 
completed, and the case has since been returned to the Board 
for appellate review.

A hearing was held on April 9, 2007, in Little Rock, 
Arkansas, before Kathleen K. Gallagher, a Veterans Law Judge, 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of 
the hearing testimony is in the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran has not been shown to currently have a blood 
vessel and circulatory disorder of the lower extremities that 
is causally or etiologically related to his military service 
or to a service-connected disability.

3.  A December 2004 Board decision most recently denied 
service connection for a back disorder, and the Veteran did 
not file a timely notice of appeal with the United States 
Court of Appeals for Veterans Claims (Court).

4.  The evidence received since the December 2004 Board 
decision, by itself, or in conjunction with previously 
considered evidence, does not relate to an unestablished fact 
necessary to substantiate the claim for service connection 
for a back disorder.

5.  Service-connection for coronary artery disease has not 
been established.



CONCLUSIONS OF LAW

1.  A blood vessel and circulatory disorder of the lower 
extremities was not incurred in active service, and is not 
proximately due to, the result of, or aggravated by a 
service-connected disability. 38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2009).

2.  The Board's December 2004 decision, which denied 
entitlement to service connection for a back disorder, is 
final. 38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. §§ 
20.1100, 20.1105 (2009).

3.  The evidence received subsequent to the Board's December 
2004 decision is not new and material, and the claim for 
service connection for a back disorder is not reopened. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 (2009).

4.  The criteria for a temporary total rating based on 
hospitalization for coronary artery disease have not been 
met. 38 U.S.C.A. § 1155; 38 C.F.R §§ 3.159, 4.29, 4.30 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008. See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. See 38 C.F.R. § 
3.159(b)(1).

In this case, the RO did provide the appellant with notice in 
February 2005 and July 2005, prior to the initial decisions 
on the claims in June 2005 and March 2006, as well as in 
February 2008.  Therefore, the timing requirement of the 
notice as set forth in Pelegrini has been met and to decide 
the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claim for service connection, 
to reopen his previously denied claim, and to support his 
claim for a temporary total evaluation.  Specifically, the 
February 2005 and February 2008 letters stated that in order 
to establish service connection the evidence must show that 
he had an injury in military service or a disease that began 
in, or was made worse during military service, or that there 
was an event in service that caused injury or disease; that 
he has a current physical or mental disability; and, that 
there is a relationship between his current disability and an 
injury, disease, or event in military service.  The February 
2005 letter also indicated that establishing service 
connection on a secondary basis requires evidence that the 
Veteran currently has physical or mental condition in 
addition to his service-connected disability as well as 
evidence that a service-connected disability either caused or 
aggravated the additional disability.   

The February 2005 and February 2008 letters also indicated 
that the Veteran's claim for service connection for a back 
disorder had been previously denied and that he needed to 
submit new and material evidence to reopen his claim.  The 
letters explained that in order to be considered new the 
evidence must be in existence and be submitted to VA for the 
first time.  It was also noted that in order to be deemed 
material the additional existing evidence must pertain to the 
reason the claim was previously denied.  The February 2005 
and February 2008 letters further explained that new and 
material evidence must raise a reasonable possibility of 
substantiating the claim and cannot be repetitive or 
cumulative of the evidence previously considered.  It was 
specifically noted in the February 2005 letter that the claim 
had been previously denied because the disorder was not 
caused or aggravated by his military service and was not 
secondary to his service-connected right ankle disability.  
Similarly, the February 2008 indicated that the claim had 
been denied because the evidence did not show that he had a 
current back disorder that was incurred in service or related 
to his service-connected right ankle disability.  The letters 
indicated that the evidence he submits must relate to those 
facts.  As such, the notice letters advised the Veteran to 
look to the bases for the previous denial to determine what 
evidence would be new and material to reopen the claim. See 
Kent v. Nicholson, 20 Vet. App. 1 (2006) (law requires VA to 
look at the bases for the denial in the prior decision and to 
respond with notice that describes what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial).  

In addition, the July 2005 letter indicated that in order to 
substantiate a claim for a temporary total evaluation due to 
hospitalization the evidence must show that the Veteran was 
treated for more than 21 days for a service-connected 
disability at a VA or other approved hospital or that he 
underwent hospital observation at VA expense for a service-
connected disability for more than 21 days.  Similarly, the 
February 2008 letter stated the Veteran needed medical 
evidence showing that he had surgery and/or medical treatment 
for a service-connected disability that required a 
convalescence period of at least one month or hospitalization 
of at least 21 days.  It was further noted in the February 
2008 letter that the evidence must show that the surgery or 
treatment was for a service-connected disability and required 
convalescence of at least one month; that the surgery 
resulted in severe post-operative residuals, such as 
incompletely healed surgical wounds, stumps of recent 
amputation, therapeutic immobilizations, house confinement, 
or the required use of a wheelchair or crutches; or, that one 
major joint or more was immobilized by a cast without 
surgery.

Additionally, the January 2006 and August 2006 statements of 
the case (SOC) and the August 2006 and April 2009 
supplemental statements of the case (SSOC) notified the 
Veteran of the reasons for the denial of his application and, 
in so doing, informed him of the evidence that was needed to 
substantiate his claims.

In addition, the RO notified the Veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the February 2005, July 2005, and 
February 2008 letters indicated that reasonable efforts would 
be made to help him obtain evidence necessary to support his 
claims and that VA was requesting all records held by Federal 
agencies, including service medical records, military 
records, and VA medical records.   The Veteran was also 
informed that a medical examination would be provided or that 
a medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on his claims.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
February 2005, July 2005, and February 2008 letters notified 
the Veteran that he must provide enough information about his 
records so that they could be requested from the agency or 
person that has them.  It was also requested hat he complete 
and return the enclosed VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs, if there were any private medical records that he 
would like VA to obtain on his behalf.  In addition, the 
February 2005, July 2005, and February 2008 letters stated 
that it was the Veteran's responsibility to ensure that VA 
receives all requested records that are not in the possession 
of a Federal department or agency.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.

In the present appeal, the Veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the February 2008 letter informed him that a disability 
rating was assigned when a disability was determined to be 
service-connected and that such a rating could be changed if 
there were changes in his condition.  The letter also 
explained how disability ratings and effective dates were 
determined.  Following the issuance of the February 2008 
letter, the RO readjudicated the Veteran's claims in an April 
2009 supplemental statement of the case (SSOC).  Thus, VA 
cured any defect in the notice before the case was 
transferred to the Board on appeal, and no prejudice to the 
appellant will result in proceeding with the issuance of a 
final decision. Prickett v. Nicholson, 20 Vet. App. 370, 377-
78 (2006) (VA cured failure to afford statutory notice to 
claimant prior to initial rating decision by issuing 
notification letter after decision and readjudicating claim 
and notifying claimant of such readjudication in the 
statement of the case).  Moreover, the Board concludes below 
that the Veteran is not entitled to service connection for a 
blood vessel and circulatory disorder of the lower 
extremities, denies reopening his claim for service 
connection for a back disorder, and finds that he is not 
entitled to a temporary total evaluation. Thus, any questions 
as to the disability ratings or appropriate effective dates 
to be assigned are rendered moot.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with the Veteran's claims.  He was 
also provided the opportunity to testify at a hearing before 
the Board, and he was scheduled for a VA examination in 
connection with his claim for service connection for a blood 
vessel and circulatory disorder of the lower extremities.  
However, the Veteran failed to report for that examination, 
and he did not provide any good cause for missing the 
appointment.  

The Board does observe that the Veteran has not been afforded 
a VA examination in connection with the application to reopen 
the claim for service connection for a back disorder.  
However, the duty to provide a medical examination and/or 
obtain a medical opinion in a claim for disability 
compensation benefits does not apply in cases involving an 
attempt to reopen a finally adjudicated claim unless new and 
material evidence is presented or secured. See 38 C.F.R. § 
3.159(c)(4)(iii) (2009).

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them with 
SOCs and SSOCs, which informed them of the laws and 
regulations relevant to the Veteran's claims.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the Veteran in this case.


I.  Service Connection for a Blood Vessel and Circulatory 
Disorder 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service- 
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a blood 
vessel and circulatory disorder of the lower extremities.  
The Board does observe that the Veteran reported having a 
medical history of cramps in his legs in April 1976.  
However, it was also noted that he had not experienced any 
such cramps in two years, and a clinical evaluation found his 
vascular system and lower extremities to be normal with the 
exception of an old left ankle fracture.  In addition, the 
Veteran denied having a medical history of cramps at the time 
of his January 1979 separation examination, and a clinical 
evaluation once again revealed a normal vascular system and 
lower extremities.  Moreover, the medical evidence of record 
does not show that the Veteran sought any treatment 
immediately following his separation from service or for many 
years thereafter.  Thus, to the extent the Veteran may have 
had any symptomatology in service, such symptomatology would 
appear to have been acute and transitory and to have resolved 
prior to his separation.  Therefore, the Board finds that a 
blood vessel and circulatory disorder of the lower 
extremities did not manifest during service or for many years 
thereafter.

With regard to the years-long evidentiary gap in this case 
between active service and the earliest manifestations of a 
blood vessel and circulatory disorder of the lower 
extremities, the Board notes that a prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider 
all the evidence including the availability of medical 
records, the nature and course of the disease or disability, 
the amount of time that elapsed since military service, and 
any other relevant facts in considering a claim for service 
connection.  Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-
81 (Fed. Cir. 2000) (holding that the absence of medical 
records during combat conditions does not establish absence 
of disability and thus suggesting that the absence of medical 
evidence may establish the absence of disability in other 
circumstances).  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact 
finding role.  See Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).  

In addition to the lack of evidence showing that a blood 
vessel and circulatory disorder of the lower extremities 
manifested during service or within close proximity thereto, 
the medical evidence of record does not link any current 
diagnosis to the Veteran's active service.  His post-service 
medical records do document him as having bilateral 
peripheral vascular disease post surgical treatment for 
coronary artery bypass surgery.  However, there is no 
evidence showing that the disorder is causally or 
etiologically related to his military service.  Indeed, the 
Board notes that the adjudication of this issue has been made 
significantly more difficult by the Veteran's failure to 
report for a VA examination in March 2009.  He has not 
asserted any good cause for missing the examination, which 
was being scheduled in order to obtain a nexus opinion.  
According to 38 C.F.R. § 3.655, in an original compensation 
claim, when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim 
without good cause, the claim shall be rated based on the 
evidence of record.  

The Board acknowledges the Veteran's assertion that he 
currently has a blood vessel and circulatory disorder that is 
secondary to his service-connected right ankle disability.  
He is service-connected for a right ankle disorder; however, 
the available medical evidence has not established a 
relationship between a current blood vessel or circulatory 
disorder and his service-connected disability.   As 
previously noted, the Veteran did not report for a VA 
examination in March 2009, and thus, the claim must be 
evaluated based on the evidence of record. See 38 C.F.R. § 
3.655.  As such, service connection for a blood vessel and 
circulatory disorder of the lower extremities is not 
warranted on a secondary basis.  Therefore, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for service connection for blood vessel and 
circulatory disorder of the lower extremities.

Because the preponderance of the evidence is against the 
Veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for a blood vessel and circulatory disorder of the 
lower extremities is not warranted.


II.  New and Material

The Board observes that the Veteran's claim for service 
connection for a back disorder was previously considered and 
denied by the RO in rating decisions dated in February 1997 
and October 1997.  The Veteran was notified of those 
decisions and of his appellate rights; however, he did not 
submit a notice of disagreement.  In general, rating 
decisions that are not timely appealed are final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

The Veteran later filed another claim for service connection 
for a back disorder, but that claim was ultimately denied by 
the Board in a decision dated in December 2004.  The Veteran 
did subsequently file a notice of appeal (NOA) with the 
United States Court of Appeals for Veterans Claims (Court) in 
July 2005.  However, the Court issued an order in December 
2005 dismissing the appeal for lack of jurisdiction.  In 
particular, the Court found that the NOA was untimely.  As 
such, the Board's December 2004 decision in the matter is 
final. See 38 U.S.C.A. §§ 7103(a), 7104(b); 38 C.F.R. §§ 
20.1100, 20.1105.

The Veteran has submitted another claim for service 
connection for a back disorder.  However, the June 2005 
rating decision currently on appeal denied that claim on the 
basis that new and material evidence had not been submitted.  

When the Veteran filed his current claim for service 
connection for a right knee disorder, he contended that the 
disorder was secondary to a blood vessel and circulatory 
disorder of the lower extremities.  The Court) has held that 
basing a claim for service connection on a new theory of 
etiology does not constitute a new claim. See Roebuck v. 
Nicholson, 20 Vet. App 307 (2006); Bingham v. Principi, 18 
Vet App. 470 (2004); Ashford v. Brown, 10 Vet. App. 120, 123 
(1997).  Thus, the Board finds that the claim for service 
connection for a back disorder is not a "new" claim and 
that new and material evidence is required in order for the 
Board to consider the substantive merits of the claim 
regardless of the Veteran's theory of entitlement to service 
connection.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications to reopen 
filed after August 29, 2001, as was the application to reopen 
the claim in this case, new and material evidence means 
evidence not previously submitted to agency decisionmakers; 
which relates, either by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a 
previously disallowed claim, new and material evidence must 
be presented or secured since the last final disallowance of 
the claim on any basis, including on the basis that there was 
no new and material evidence to reopen the claim since a 
prior final disallowance.  See Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  For purposes of reopening a claim, the 
credibility of newly submitted evidence is generally 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992) (in determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

As noted above, a February 1997 rating decision denied 
service connection for back pain.  In that decision, the RO 
noted that that there was no evidence relating his back pain 
to his service-connected right ankle disability.  Nor was 
there any evidence of the claimed disorder during military 
service.  It was also noted that an x-ray of the back was 
normal and that a December 1996 VA examiner stated that the 
Veteran's low back pain was not related to the residuals of a 
fracture of the right ankle.  As such, the RO determined that 
service connection for a back disorder was not warranted.  

An October 1997 rating decision continued the denial for 
service connection for a back disorder.  In particular, the 
RO noted an April 1997 VA examiner's opinion that the 
Veteran's symptoms from his lower back were not related to 
his right ankle injury.  He believed that the Veteran's 
obesity was more of a cause of his low back pain than the 
gait disturbance resulting from the ankle injury.  As such, 
the RO stated that there was no evidence relating the 
Veteran's back disorder to his service-connected right ankle 
disability or showing the claimed disorder in service.  
Therefore, the RO denied service connection for a back 
disorder.  

In a December 2004 decision, the Board observed that the RO 
had previously denied the claim for service connection for a 
back disorder.  It was also noted that there was still no 
medical evidence showing that the Veteran's back disorder was 
related to his service-connected right ankle disability.  
Thus, the Board denied reopening the Veteran's claim for 
service connection for a back disorder on the basis that new 
and material evidence had not been submitted.  

The evidence associated with the claims file subsequent to 
the December 2004 Board decision includes VA medical records 
and a transcript of hearing testimony as well as the 
appellant's own assertions.  However, the Board finds that 
such evidence is not new and material within the meaning of 
the laws and regulations set forth above, and as such, there 
is no basis to reopen the claim for service connection for a 
back disorder.

With respect to the VA medical records, the Board finds that 
majority of them are new in that they were certainly not of 
record at the time of the December 2004 decision.  However, 
many of those records are not probative in that they do not 
discuss any complaints, treatment, or diagnosis of a back 
disorder. The Board does acknowledge that some of those 
records do document the complaints and treatment pertaining 
to the Veteran's back.  However, the December 2004 Board 
decision had already conceded that the Veteran had a current 
back disorder.  Moreover, the Board finds that these medical 
records are not probative, as they do not indicate that the 
Veteran's current disorder was caused or aggravated by a 
service-connected disability or is otherwise etiologically or 
causally related to his military service.  As such, these 
records do not relate to an unestablished fact necessary to 
substantiate the claim, nor do they raise a reasonable 
possibility of substantiating the claim. Therefore, the Board 
finds that these VA medical records are not new and material.

As for the appellant's own statements and hearing testimony, 
the Board finds that the appellant's assertions alone cannot 
be dispositive of the issue for purposes of reopening the 
claim.  The record on appeal does not indicate that the 
appellant has the expertise to provide an opinion that 
requires specialized knowledge, skill, experience, training 
or education, such as an opinion as to the etiology of a back 
disorder. See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Generally, laypersons are not competent witnesses 
when it comes to offering medical opinions or diagnoses, and 
such evidence does not provide a basis on which to reopen a 
claim of service connection.  Moray v. Brown, 5 Vet. App. 211 
(1993).  Thus, the appellant's assertions are not deemed to 
be "new and material evidence" and cannot serve to reopen 
the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Significantly, the evidence missing at the time of the 
December 2004 decision continues to be absent.  Specifically, 
there remains no medical evidence showing that the appellant 
currently has a back disorder that is related to a service-
connected disability or to his military service.  
Accordingly, the Board finds that new and material evidence 
has not been presented to reopen the appellant's previously 
denied claim for service connection for a back disorder. 


III.  Temporary Total Evaluation

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established that a service-connected disability 
has required hospital treatment in a VA or an approved 
hospital for a period in excess of 21 days or hospital 
observation at VA expense for a service-connected disability 
for a period in excess of 21 days. 38 C.F.R. § 4.29 (2009).

A total disability rating will also be assigned without 
regard to other provisions of the rating schedule when it is 
established by report at hospital discharge or outpatient 
release that treatment of a service-connected disability 
resulted in surgery necessitating at least one month of 
convalescence; surgery with severe post-operative residuals 
such as incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches; or, immobilization by cast, without 
surgery, of one major joint or more. 38 C.F.R. § 4.30 (2009).

In this case, a temporary total evaluation cannot be granted 
due to hospitalization for coronary artery disease because 
service connection has not been established for that 
disorder.  In fact, the December 2007 Board decision denied 
reopening the Veteran's claims for service connection for 
hypertension and status post heart attack because he did not 
submit new and material evidence.   In the absence of a 
service-connected disability, a temporary total evaluation is 
not warranted, and the appeal is denied. 38 C.F.R. §§ 4.29, 
4.30.














ORDER

Service connection for a blood vessel and circulatory 
disorder of the lower extremities is denied.

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for a back disorder is denied.

Entitlement to a temporary total evaluation based on 
hospitalization for coronary artery disease is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


